Tompkins, J.,
dissenting.
Cowden, survivor of Sanderson, sued Elliot on a note made to Cowden and Sanderson by Elliot. Elliot sets up a demand which he has against Cowden and ICeene, and claims a set-off. By the act regulating set-off, “ if two or more persons be mutuelly indebted to each other by judgments, bills, bonds, bargains, promises, accounts or the like, and one of them commence an action in any Court, one debt may be set off against the other, notwithstanding such debts- may be deemed in law of a different nature.”
At common law, if the plaintiff was as much or more indebted to the defendant than the defendant was indebted to him, yet lie had no method of striking a balance, the only way of obtaining relief was to go into a Court of Equity. 7,’o remedy this inconvenience, the several statutes of set-off were passed in England. Under these statutes it has often been decided that a joint demand cannot be set off against a separate demand, and that a separate demand cannot be set off against a joint demand ; for tile demands are not mutual, and at common law the action must be brought against ail tho joint obligors: therefore,, if A., sue B. on his-bond for §100, B. could not set off the bond of A. and C. made to B. for the same sum, because lie could not have an action against A. alone on tho joint bond of A. and C.
But by our act defining the effect of contracts and promises from and after 12tb. February, 1825, all contracts which by the common law are deemed joint, shall be construed to be joint and several to all intents and purposes. ■
B. then can sue A. alone on the joint obligation of A. and C. to him, he may then have this joint demand against A. and C. set off against the separate demand of A-against himself, and.there is no injustice in it j-for at common law oven A. was liable to B. for the whole demand..
But if A. and-C. had sued B. oil his obligation to them, it does not follow that B-can set off a separate demand against A. Our statute gives B. no right to sue A. and (63) C. on a bond executed to him by A., although he may have executed his bond to them for any sum of money. If,.then, B¡ have no right to sue A. and C. on the bond of A. made to B., what right has he to set off his demand on A. against the-demand of A. and C. But suppose, as in the case before the Court, C. were dead, and A. were to sue B. on the bond, .suggesting the death of C., what would then, have been the remedy of B. before, the enactment of the statute of set-off? He. would have gpnejnto a.Court of Equity and prayed that he might be allowed to aaí¡ *53off against the demand of A., survivor of C., so much of his demand against A. as. would balance the interest of A. on the bond on which he, A., as survivor of C.,, had sued B., and such relief and no more would have been given him. A Court of Law, then, if it were to allow a set-off in such a case, could dono more than a Court of Equity. But it appears to me that a Court of Law ought not to allow a set-off" in such a case, for it has not the same means of ascertaining A.’s interest in the bond as a Court of Equity has. The case before the Court is even harder than the case which I have stated ; for Elliot claims to set off not a separate demand against Cowden, but a joint demand against Cowden and Keene — thus making the estate of Sanderson not only pay the debts of Cowden, which Sanderson never promised to do either directly or indirectly, but also the debt's of Keene- It seems to me that the act defining the effect of contracts and promises, was intended only to affect the remedy against joint obligors or promisors, and that the law of set-off can be no otherwise, changed by- it than to allow a defendant to set a joint demand off against a separate one.
The laws of set-off was certainly never intended to give a defendant rights against a plaintiff, against whom he could have recovered nothing before the enactment of' that law; two cases from Term Reports have been cited, neither of which seems to. me to meet the case. In Slipper v. Stedstone, from 5 T. Rep., the defendant sets off a demand due from plaintiff to defendant, and-another deceased against a demand due-from defendant to plaintiff; and in the case of French v. Andrade, from 6 T. Rep.. the defendant sets off a demand due from the plaintiff and a deceased partner to de-. fendant, against a demand due from defendant alone to plaintiff alone.
In each of the cases cited, the .plaintiff is liable to pay the whole demand set off, and there is no doubt but both in law and equity he,- has a right to appropriate his-(64) own separate demands against the defendants, in each case, to the payment of the demands set off against him. But in the case before the Court, has he, in law or equity a right to appropriate the interest of Sanderson’s representatives, in the writing sued on, to the payment of separate demands against himself? It is true, if he¡ were to collect the money due to himself, as surviving partner of Sanderson, and appropriate it to the payment of his own debts, that Sanderson’s representatives would have no remedy hut against him. Bat if' Sanderson, in his lifetime, were willing to trust to the integrity of Cowden to, pay over to him, or to his representatives after his death, his portion of the demand' against Elliot, this furnishes no reason to presume that he was willing that Elliot should appropriate the same demands to the payment of bjs (Elliot’s) demand against Cowden and Keene;, and without his assent, can even the legislative power itself appropriate his property to the payment of the demand of'Elliot against Cow.den and Keenp?. No assent, either express, or-implied, appears to; m.e to have been given.
To illustrate this case more fully; I will suppose that at the death of Sanderson there had been joint stock left, belonging;in equal portions to himself and Cowden, and will suppose that they had been partners in.trade, and that after the death of' Sanderson, Cowden absconds, and Elliot sues out an attachment to secure the same, demand against Cowden and Keene, hut finding no property of Cowden or Keene, he-finds exactly enough of the property of Cowden and Sanderson, deceased, to satisfy tile demand of himself against Cowden and Keene. It appears to me very plain,, that no more than the interest of Cow.den qould he-sold to satisfy the demand, and; it appears tp me equally as plain, that it would he as much a violation of law and; *54justice to allow Elliot to appropriate the demand of Cowden and Sanderson against himself, as the stock in trade of the same persons to the satisfaction of his demand against Cowden and Keene; and yet if Cowden wished, he could sell the joint stock in trade, and apply the money so raised to the payment of his own debts. I am inclined to think that the Legislature never intended to allow a set off where he could not have made the same party liable in a cross action for his whole demand. In the lifetime of Sanderson, Cowden and he must have joined in this suit, and no cross action could have been brought by Elliot for his demand on Cowden and Keene. The (65) justice of the case is not changed by the death of Sanderson, for his interest survives to his representatives.
For the reasons above given, I think the judgment of the Circuit Court ought to he affirmed.